— In an action, inter alia, for a judgment declaring that the transfer of shares issued pursuant to a cooperative apartment conversion plan did not constitute a taxable event under Tax Law article 31-B, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Graci, J.), dated June 27, 1984, as upon the parties’ motions for summary judgment, declaring that such transfer was a taxable event.
Order affirmed, insofar as appealed from, with costs.
Special Term properly declared that the transfer of shares from an apartment corporation to individual unit purchasers, pursuant to a cooperative apartment conversion plan, is a taxable event pursuant to Tax Law article 31-B (L 1983, ch 15, § 181; as amended L 1984, ch 900). The making of the contract of sale for the transfer of real property from the sponsor to the apartment house corporation was not the taxable event. O’Con-nor, J. P., Rubin, Lawrence and Fiber, JJ., concur.